 

Exhibit 10.45

GRAPHIC [g53231kcimage002.gif]

2300 NE Brookwood Pkwy.
Hillsboro, Oregon 97124
Phone: (503) 615-9000
FAX:   (503) 615-8900

 

April 9, 2004

Mr. Todd A. Debonis
[address]

Dear Todd;

I am very pleased to offer you the position of Vice-President Worldwide Sales
with TriQuint Semiconductor, Inc. (the Company) reporting directly to me. In
this position you are responsible for TriQuint’s global sales, MarCom and field
applications engineering team supporting multiple technologies and applications
in a proprietary environment. You will also be a member of the Corporate Staff.
You will have direct impact on the prosperity of our business through your
leadership of the sales organization and play a significant role in the
management of the corporation as an executive officer.

Your annual base salary will be $220,000.00. You will participate in the sales
bonus/incentive program with a target bonus of 50% of base salary at plan. For
the remainder of calendar 2004 your bonus will be guaranteed at plan, without
option for upside, payable in Q1 of 2005.

In addition, in connection with the commencement of your employment, I will
recommend to the Board that the Board grant you an option for 280,000 shares of
the Company’s stock (Option shares). The option price will be the closing price
on the date the Board approves the grant. The options will vest over 60 months
with 28% vesting on the first anniversary of the option grant and then 1.5%
monthly thereafter until fully vested. After 12 months of employment you will be
eligible to participate in the annual stock option refresh program.

You are eligible for relocation benefits as outlined in the enclosure. Your
realtor commission relocation benefit will be grossed up for tax purposes. A
“two times” gross up formula will be used based on your expected tax rate.

Change of control—In the event of a Termination Without Cause or Resignation for
Good Reason at any time from the date the Board of Directors approves a
transaction which, if consummated, will result in a Change in Control and
continuing for twelve (12) months following the effective date of such Change in
Control the furthest out twelve (12) months of unvested Option shares shall
automatically become fully vested. In the event there is a Change of Control in
the first 12 months following your hire date the first twelve (12) months of
awarded Option shares (28% of your hire grant) shall automatically become vested
in lieu of the last twelve (12) months.

Severance—in the event of Termination Without Cause or Resignation for Good
Reason you shall be entitled to receive payment, starting within thirty (30)
days of the date on which your employment terminates, of severance benefits
equivalent to 12 months of base salary less appropriate withholdings paid
monthly. Health and life insurance benefits with the same coverage provided to
you prior to termination of your employment and in all other respects
significantly comparable to those in place immediately prior to such termination
will be provided by the Company over the 12 month period immediately following
the termination. Severance benefits will discontinue immediately upon your
acceptance of subsequent employment or consulting agreements. You will receive
no severance benefits for Termination for Cause or Resignation Without Good
Reason.

AN EQUAL OPPORTUNITY AFFIRMATIVE ACTION EMPLOYER


--------------------------------------------------------------------------------


A “Change in Control” of the company shall be deemed to occur if and when
(i) the Company is merged, consolidated or reorganized into or with another
entity, after which the holders of voting securities of the Company immediately
prior to such transaction, including voting securities issuable upon exercise or
conversion of vested options, warrants or other securities or rights, hold
(directly or indirectly) less than a majority of the combined voting power of
the then-outstanding securities of the surviving entity; (ii) a sale of the
stock of the company occurs, after which the holders of voting securities of the
Company immediately prior to such sale, including voting securities issuable
upon exercise or conversion of vested options, warrants or other securities or
rights, hold (directly or indirectly) less than a majority of the combined
voting power of the Company; (iii) the Company sells or otherwise transfers all
or substantially all of its assets to any other entity, after which the holders
of voting securities of the Company immediately prior to such sale, including
voting securities issuable upon exercise or conversion of vested options,
warrants or other securities or rights, hold (directly or indirectly) less than
a majority of the combined voting power of the then-understanding securities of
the purchasing entity.

The term “Termination for Cause” shall mean a termination of your employment by
the Company for any of the following reasons: (i) intentional failure to perform
assigned duties, (ii) personal dishonesty, (iii) incompetence, as measured
against standards generally prevailing in the industry, (iv) willful misconduct,
(v) any breach of fiduciary duty involving personal profit, (vi) willful
violation of any domestic or international law, rule, regulation (other than
traffic violations or similar minor offenses) or final cease and desist order,
or any sexual or other harassment of others; (vii) not establishing a primary
residence in Oregon within one year; provided however, that with respect to
reasons (i), (iii), (iv) and (vii) above, no Termination for Cause shall be
deemed to have occurred if you have not been provided with written notice of the
factual basis for the alleged failure to perform or incompetence and a thirty
(30) day period to take corrective action. In determining incompetence, the act
or omissions shall be measured against standards generally prevailing in the
industry. A termination of your employment by the Company for any other reason
than those stated in (i) through (vii) above, or under any other circumstances
than those stated in this paragraph, shall be a “Termination Without Cause”.

A “Resignation for Good Reason” shall be deemed to occur if you resign your
employment within sixty (60) days of the occurrence of any of the following that
occur without your written consent: (i) a loss of the title of Vice President of
Sales (except during the 12 months following a Change in Control (as defined
above with no material reduction in duties or responsibilities); (ii) a material
reduction in duties or responsibilities; (iii) any reduction in your Base Salary
or any Target Bonus (other than a reduction comparable in percentage to a
reduction affecting the Company’s executives generally); (iv) any material
reduction in your benefits (other than a reduction affecting the Company’s
personnel generally); or (v) a Company-mandated relocation of your principal
place of employment or your current principal residence by more than 50 miles
from its respective Oregon location immediately prior to the resignation;
provided however, that a Resignation for Good Reason shall not be effective
until thirty (30) days following delivery by you of a written notice to the
Company stating that you are resigning your employment and that such resignation
constitutes Resignation for Good Reason. The Company may at its discretion,
during the 30 day period, review the Reasons for Termination and may reverse the
conduct which gave rise to Good Reason, thereby reversing the Resignation for
Good Reason. A resignation of your employment for any other reason or under any
other circumstances shall be a “Resignation Without Good Reason”.

TriQuint’s mandatory drug test policy requires that all new hires be tested for
drugs prior to their first day of work. Therefore this offer is contingent upon
passing a pre-employment drug test prior to your start date.

TriQuint provides an excellent benefit package including Life, Medical, Dental
and Disability insurance. This plan also has a “Section 125” option allowing you
to pay all medical expenditures with pre-tax dollars. We also offer a 401(k)
plan, a stock purchase plan of up to 15% of your base salary, and a

AN EQUAL OPPORTUNITY AFFIRMATIVE ACTION EMPLOYER


--------------------------------------------------------------------------------


profit sharing plan. You will also be eligible for our relocation benefits as
outlined in the attached Relocation Summary.

Todd, I believe this is a terrific opportunity and that you will be highly
successful in leading the Sales Organization. I look forward to your becoming a
part of our team and helping us build a great company.

Please indicate your acceptance of this offer by signing the enclosed copy along
with the Confidentiality agreement, and return them to me by Wednesday,
April 14, 2004.  If you have any questions, please give me a call at
503-615-9400.

Sincerely,

/s/ Ralph Quinsey

Ralph Quinsey
President/CEO

I have read and understand the above offer and accept under the conditions
indicated. I plan to start work on April 21, 2004.

/s/ Todd A. Debonis

 

April 9, 2004

Signature

 

Date

 

Enclosure

AN EQUAL OPPORTUNITY AFFIRMATIVE ACTION EMPLOYER


--------------------------------------------------------------------------------


Summary of Relocation Benefits (Executive)

1)               One house hunting trip for you and your spouse for up to five
days. Expenses to be reimbursed include: Airfare for you and your spouse, hotel
(reasonable costs), meals at a per-diem rate of $25.00 per day, per adult, and
one compact rental car will be reimbursed.

2)               One move ofhousehold goods, including the full costs of normal
professional services for packing and shipment of household goods, and full
insurance for common household goods will be provided.

3)               Reimbursement for Realtor commission of up to 6% upon the sale
of your house, payable upon submission of sales closing documents.

4)               The costs associated with shipping up to 2 standard size
personal automobiles, smaller family-size cars or pickup trucks personally owned
by the employee at the time of the offer of employment. (See relocation policy
for relocations of less than 500 miles)

5)               Airfare will be provided by TriQuint at the most competitive
standard coach fare for the employee and immediate family to travel to the new
location.

6)               Up to 2 months of temporary lodging for you and your immediate
family will be provided if necessary. It is important to plan the arrival of
household goods at the time when the new residence will be available for
occupancy. No expenses are provided after occupancy in new residence.

7)               Up to 30 days of storage including moving the goods from
storage into the new residence.

8)               28,000.00 (less payroll taxes), will be paid you on your
starting date at the new location as a relocation allowance. This allowance is
intended to cover all expenses not otherwise specifically provided for such as
deposits, hook-up of household utilities and appliances, installation of
telephone and cable television, car registration, driver’s license, storage of
household goods, and additional tax liabilities incurred as a result of the
relocation.

There are exclusions under our policy for moving large or unusual goods, or
hazardous materials. The representative from Graebel Van Lines will discuss
these with you.

TriQuint has contracted with Graebel Moving company to provide moving services
to employees who relocate to join TriQuint. You will be contacted by a
representative of Graebel before the move to discuss the process with you. You
may also be contacted by a real estate firm specializing in relocations to your
new area. They will give you detailed information about the area and answer your
questions to help you prepare for your move.

If you voluntarily terminate employment prior to completing one year of
continuous regular employment, all expenses provided under this policy must be
repaid to TriQuint Semiconductor, Inc. If you have questions regarding your
relocation, please contact Human Resources.

AN EQUAL OPPORTUNITY AFFIRMATIVE ACTION EMPLOYER


--------------------------------------------------------------------------------